Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to applicant’s 10/25/2019 preliminary amendment.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 

“pipe elements for passing through the first fluid” (claim 1, line 3) as disclosed in paragraph 13 of the specification.
“one or more sealing elements” (i.e. an element or elements for sealing) (claim 1, lines 4-5) as disclosed in paragraph 15 of the specification.
“an extension part inside the first region of the pipe elements” (i.e. a part for extending) (claim 1, line 18) as disclosed in paragraphs 5 and 86 of the specification.
“an extension part inside the second region of the pipe elements” (i.e. a part for extending) (claim 1, line 21) as disclosed in paragraphs 5 and 86.
“ring element for at least locally reducing the opened lateral cross section of the through opening for receiving the sealing element” (claim 12, lines 2-3) as disclosed in paragraph 112.

not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.  The following identified indefiniteness issues may be non-exhaustive, and applicant is therefore 
Regarding claim 1, the recitation “A heat transfer system 1, as the system” (lines 1) renders the claim indefinite since “the system” lacks antecedcant basis.  For examination purposes it is assumed that the recitation “A heat transfer system 1, as the system” reads as “A heat transfer system”.
Further regarding claim 1, the recitation “, which has an arrangement composed of pipe elements” (lines 2-3) renders the claim indefinite as it is unclear what previously recited claim element comprises an arrangement of pipe elements.
Further regarding claim 1, the recitations “the pipe elements are formed of a flat pipe” (emphasis added) (line 6) and “a support surface arranged on one end portion of the pipe elements” (emphasis added) (line 8) render the claim indefinite.  It is unclear how the plurality of pipe elements are formed of a single flat pipe having a single support surface.  For examination purposes it is assumed that each of the pipe elements is a flat pipe having a support surface.
Further regarding claim 1, the recitation “and having a second height Y” (line 9) renders the claim indefinite as it is unclear what previously recited claim element has a second height Y.
Further regarding claim 1, the recitation “the sealing element” (lines 10 and 24) renders the claim indefinite.  It is unclear if the claim requires one sealing element or more than one sealing element (claim 1, line 4).
Further regarding claim 1, the recitation “the edge of the through opening” (lines 11-12) lacks antecedent basis.
Further regarding claim 1, the recitation “where the sealing element is arranged between an edge of the through opening of the pipe bottom” (emphasis added) (lines 10-11) renders the claim indefinite as the recitation appears to be incomplete (i.e. it is unclear what claim elements the sealing element is located between).  For examination purposes it is assumed that the sealing element is arranged between an edge of the through opening of the pipe bottom and a pipe element of the pipe elements.
Further regarding claim 1, the recitation “and having a wall thickness G” (line 11) renders the claim indefinite as it is unclear what previously recited claim element has a wall thickness G.
Further regarding claim 1, the recitation “the pipe elements having a wide side” (line 13) lacks antecedent basis.  For examination purposes it is assumed that the pipe elements are arranged such that the respective pipe depths are aligned in parallel at an interval F.
Further regarding claim 1, the recitation “the through openings adjacent to each other” (lines 16-17) lacks antecedent basis.  The aforementioned recitation also renders the claim indefinite as it is unclear if the claim requires one through opening or more than one through opening (claim 1, line 5).
Further regarding claim 1, the recitation “the pipe bottom” (lines 17 and 23) renders the claim indefinite.  It is unclear if the claim requires one pipe bottom or more than one pipe bottom (claim 1, lines 3-4).
Further regarding claim 1, the recitation “a first height X” (line 20) renders the claim indefinite.  It is unclear if the claim requires one or more first heights X (claim 1, line 7).
Further regarding claim 1, the recitation “a second height Y” (line 22) renders the claim indefinite.  It is unclear if the claim requires one or more second heights Y (claim 1, line 9).
Further regarding claim 1, the recitation “an extension part inside the first region of the pipe elements appeared from a value obtained by adding a first height X of the pipe elements to the interval F corresponds to an extension part inside the second region of the pipe elements appeared from a value obtained by adding a second height Y of the pipe elements to the height H of the web of the pipe bottom and two times the wall thickness G of the sealing element” (lines 18-24) renders the claim indefinite.  The aforementioned recitation appears to be in the form of a run-on sentence, where it is unclear how the recitation is meant to further limit the claimed invention (i.e. the recitation sets forth a general discussion of parameters of an extension part inside the first region and an extension part inside the second region without clearly delineating the parameters and how they relate to each other).
Specifically, it is unclear how (and what dimension, property, etc.) of an extension part inside the first region of the pipe elements “appeared” from a value obtained by adding a first height X of the pipe elements to the interval F.  Similarly, it is unclear how (and what dimension, property, etc.) of an extension part inside the second region of the pipe elements “appeared” from a value obtained by adding a second height Y of the pipe elements to the height H of the web of the pipe bottom and two times the wall thickness G of the sealing element.
Further regarding claim 1, the recitation “CM = F - FI = Y - X + 2-G, the CM in the equation refers to the deformation degree of the end portion of the pipe elements in 
Further regarding claim 1, the recitation “the second region” (line 21) renders the claim indefinite as it is unclear if the claim requires one second region or more than one second region (claim 1, line 7).
Further regarding claim 1, the recitation “the equation” (line 25) lacks antecedent basis.
Further regarding claim 1, the recitation “the deformation degree” (lines 25-26) lacks antecedent basis.
Further regarding claim 1, the recitation “the end portion of the pipe elements” (line 26) lacks antecedent basis.  It is unclear if the “end portion of the pipe elements” refers to the “one end portion of the pipe elements” (claim 1, line 8)
Further regarding claim 1, the recitations “the maximum” (line 27) and “the minimum” (lines 27-28) lack antecedent basis.
Regarding claim 3, the recitation “the lateral cross sections of the pipe elements” (lines 1-2) lacks antecedent basis.
Further regarding claim 3, the recitation “the second region” (lines 2-3) renders the claim indefinite as it is unclear if the claim requires one second region or more than one second region (claim 1, line 7).
Further regarding claim 3, the recitation “the plane aligned vertically with respect to a vertical direction a of the pipe elements” (lines 3-4) lacks antecedent basis.
Regarding claim 4, the recitations “the flow lateral cross sections of the pipe elements ” (lines 2), “the side surface” (line3), “the narrow side” (line 4), “the vertical side” (line 4) lack antecedent basis.
Further regarding claim 4, the recitation “the side surface” (line3) renders the claim indefinite.  It is unclear which of the “two side surfaces” (claim 4, line 3) is being referenced.
Regarding claim 5, the recitation “the contact edges” (lines3) lacks antecedent basis.
Regarding claim 6, the recitation “the equation” (line 5) renders the claim indefinite.  It is unclear which previously recited equation (Claim 1, line 25 or Claim 6, line 5) is being referenced.
Further Regarding claim 6, the recitation “the expansion capacity of the pipe” (line 5) lacks antecedent basis.
Further Regarding claim 6, the recitation “the pipe” (line 5) renders the claim indefinite.  It is unclear which of the pipe elements (claim 1, line 3) is being referenced.
Regarding claim 7, the recitation “the side surface” (line 3) renders the claim indefinite.  It is unclear which of the “two side surfaces” (claim 4, line 3) is being referenced.
Further regarding claim 7, the recitation “the semicircle hollow cylinder shape” (line 4) lacks antecedent basis.
Further regarding claim 7, the recitation “the outer radius R” (lines 4-5) lacks antecedent basis.
Regarding claim 8, the recitation “the radius R” (line 3) lacks antecedent basis.
Further regarding claim 8, the recitation “the side surface” (line 3) renders the claim indefinite.  It is unclear which of the “two side surfaces” (claim 4, line 3) is being referenced.
Further regarding claim 8, the recitation “the equation” (line 6) renders the claim indefinite.  It is unclear which previously recited equation (Claim 1, line 25 or Claim 8, line 6) is being referenced.
Further regarding claim 8, the recitation “the expansion capacity of the pipe” (line 6) lacks antecedent basis.
Further regarding claim 8, the recitation “the pipe” (line 6) renders the claim indefinite.  It is unclear which of the pipe elements (claim 1, line 3) is being referenced.
Regarding claim 10, the recitation “the end portion” (line 2) lacks antecedent basis.  It is unclear if “the end portion” refers to the “one end portion” (claim 1, line 9).
Further regarding claim 10, the recitation “the pipe” (line 2) lacks antecedent basis.  It is unclear if “the pipe” refers to one of the “pipe elements” (claim 1, line 3).
Further regarding claim 10, the recitation “the pipe elements on the end portion of the pipe” (line 2) renders the claim indefinite.  Since claim 1 previously set forth the pipe elements as having one end portion (claim 1, line 8) it is unclear if the “end portion” is part of the “pipe elements” (claim 1, line 8) or a “pipe” (claim 10, line 2).
Further regarding claim 10, the recitations “the front” (line 3), “the region of an apex” (line 3), “the vertical side” (line 3), “the wall” (line 4) lack antecedent basis.
Regarding claim 11, the recitations “the maximally expanded region” (lines 2-3) lacks antecedent basis.
Regarding claim 12, the recitation “the pipe bottom” (lines 1-2) renders the claim indefinite.  It is unclear if the claim requires one pipe bottom or more than one pipe bottom (claim 1, lines 3-4).
Further regarding claim 12, the recitation “the opened lateral cross section of the through opening” (lines 2-3) lacks antecedent basis.
Further regarding claim 12, the recitation “the through opening” (line 3) renders the claim indefinite as it is unclear if the claim requires one through opening or more than one through opening (claim 1, line 5 and claim 1, lines 16-17).
Further regarding claim 12, the recitation “the region of the web” (lines 2-3) lacks antecedent basis.
Regarding claim 13, the recitations “the bottom area” (lines 1-2), “the sidewall element” (line 2), and “the system” (line 2) lack antecedent basis.
Regarding claim 14, the recitation “two pipe bottoms having the through opening” (line 2) renders the claim indefinite.  It is unclear how two separate elements comprise a single through opening.  Additionally, it is unclear if the claim requires one through opening or more than one through opening (claim 1, line 5 and claim 1, lines 16-17).
Further regarding claim 14, the recitation “two sealing elements having the through opening” (line 2-3) renders the claim indefinite.  It is unclear how two separate elements comprise a single through opening.  Additionally, it is unclear if the claim 
Further regarding claim 14, the recitation “the pipe bottom” (line 3) renders the claim indefinite.  It is unclear which of the “two pipe bottoms” (claim 14, line 2) is being referenced.
Further regarding claim 14, the recitation “the fluid sealing method” (line 4) lacks antecedent basis.
Further regarding claim 14, the recitation “the through openings” (lines 4-5) renders the claim indefinite.  It is unclear if the claim requires one through opening or more than one through opening (claim 1, line 5; claim 1, lines 16-17; claim 14, lines 1 and 3).
Further regarding claim 14, the recitation “the outer shape” (line 5) lacks antecedent basis.
Further regarding claim 14, the recitation “the shape” (lines 5-6) lacks antecedent basis.  It is also unclear if “the shape” (lines 5-6) is in reference to “the outer shape” (line 5).
Further regarding claim 14, the recitation “the respective pipe elements” (line 6) lacks antecedent basis.
Further regarding claim 14, the recitations “the through opening” (line 7 and 8) renders the claim indefinite.  It is unclear if the claim requires one through opening or more than one through opening (claim 1, line 5; claim 1, lines 16-17; claim 14, lines 1 and 3).
Further regarding claim 14, the recitations “a first pipe bottom” (lines 7-8) and “a second pipe bottom” (line 9) render the claim indefinite.  It is unclear if the first and second bottoms are included in the “two pipe bottoms” (claim 14, line 2).
Regarding claim 16, the recitation “and to have a wide side with respect to each other are arranged so that the flow path for the second fluid is directly formed one by one between the pipe elements arranged adjacent to each other” (lines 3-5) renders the claim indefinite.  It is unclear what previously recited claim element comprises “a wide side with respect to each other are arranged so that the flow path for the second fluid is directly formed one by one between the pipe elements arranged adjacent to each other”.  Additionally, it is unclear what “a wide side” is being compared with in the phrase “a wide side with respect to each other”.  Additionally, “the flow path” lacks antecedent basis.  Additionally, it is unclear how “a fluid is formed one by one”.
Regarding claim 17, the recitation “the flow lateral cross section” (line 2) lacks antecedent basis.
Claims 2, 9, 15, and 18-20 are rejected as depending upon a rejected claim.








Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7, 10, 12-14, 16, 17, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Armsden et al. (US 2016/0054069).
Regarding claim 1, and as best understood by applicant’s claims, Armsden et al. (Figures 4-9) discloses a heat transfer system for transferring heat between a first fluid and a second fluid, heat transfer system comprising:
Pipe elements (2) for passing through the first fluid, one or more pipe bottoms (20) having a through opening (38), and one or more sealing elements (22) having a through opening (i.e. 38) (Figures 4-6: Opening 38 is defined by corresponding openings in the pipe bottom and sealing element),
Where the pipe elements are formed of a flat pipe having a first region (Annotated Figure 9) having a first height X (Figure 6 and Annotated Figure 9: A first height 32) and a depth W (Figure 6: Depth 31) and one or more second 
Where the one or more sealing elements (i.e. 22) is/are arranged between an edge of the through opening of the pipe bottom and a pipe element of the pipe elements (Figure 9), the pipe bottom and having a wall thickness G (Annotated Figure 9: See portions of element 22 that are compressed between the support surface 57 and element 20), respectively,
Where the pipe elements having a wide side (i.e. defined by the depth 31) are aligned in a state aligned parallel to each other and at an interval F (Figures 4-6: Defined by a spacing between adjacent pipe elements) with respect to each other in the first region (Figures 4-6: The pipe elements are arranged such that the respective depths are arranged in parallel) respectively,
Where a web (Figures 4-6: Defined by portions of the pipe bottom 20 that are located between adjacent pipe elements 2) having a height H (Figures 4-6: Defined by a a spacing between adjacent through openings 38) is provided between the through openings arranged adjacent to each other of the pipe bottom (Figures 4-6), respectively,
Where an extension part (i.e. a length) inside the first region of the pipe elements appeared from a value obtained by adding a first height X of the pipe elements to the interval F corresponds to an extension part (i.e. a length) inside the second region of the pipe elements appeared from a value obtained by adding a second 
Where CM = F - FI = Y - X + 2-G, the CM in the equation refers to the deformation degree of the end portion of the pipe elements in the height direction c, is placed within a range between the maximum value CMmax and the minimum value CMmin, and the CMmin appears as CMmin = 2 G when the heights X, Y of the pipe elements are the same (Annotated Figure 9: There is a “Deformation Degree” of the end portion of the pipe elements that is (i) greater than CMin since X and Y are not the same and (ii) less than CMmax since the claim does not set forth an upper limit for CMmax).

    PNG
    media_image1.png
    458
    590
    media_image1.png
    Greyscale

Regarding claim 2, Armsden et al. discloses a heat transfer system as discussed above, where the pipe elements are made of metal (Paragraphs 5, 13 and 83).
Regarding claim 3, Armsden et al. discloses a heat transfer system as discussed above, where lateral cross sections (i.e. cross sections) of the pipe elements are expanded within the second region (Annotated Figure 9: See 44 which is expanded relative 15) on the plane aligned vertically with respect to a vertical direction a of the pipe elements (Annotated Figure 9).
Regarding claim 4, Armsden et al. discloses a heat transfer system as discussed above, where the flow lateral cross sections of the pipe elements are limited by two side surfaces disposed to face each other (Figure 6: See side surfaces parallel to 31), respectively, and the side surface forms the narrow side or the vertical side of the flow lateral cross section in pair (Figure 6: See curved side surfaces extending along 32), respectively.
Regarding claim 5, Armsden et al. discloses a heat transfer system as discussed above, where the side surfaces of the pipe elements arranged adjacent to each other (i.e. the side surfaces parallel to 31) (Figure 6) are aligned vertically with respect to each other at contact edges proceeding in the vertical direction a (Figures 4-6, see also Annotated Figure 9), and the contact edges have a transition part round-processed having an edge radius R (Figure 6: The curved side surfaces extending along 32 have an edge radius R), respectively.
Regarding claim 7, Armsden et al. discloses a heat transfer system as discussed above, where the side surfaces arranged at the vertical side of the flow 
Regarding claim 10, Armsden et al. discloses a heat transfer system as discussed above, where the pipe elements on the end portion of the pipe are formed in a state expanded starting from the front in the region of an apex of the vertical side (Annotated Figure 9), respectively, and the wall of the pipe elements are deformed to have a molding part outwards in the height direction c (Annotated Figure 9), respectively.
Regarding claim 12, Armsden et al. discloses a heat transfer system as discussed above, where the pipe bottom has a ring element (37) for at least locally reducing the opened lateral cross section of the through opening for receiving the sealing element and the pipe elements in the region of the web (Figures 4-9).
Regarding claim 13, Armsden et al. discloses a heat transfer system as discussed above, where a bottom area (i.e. an area as defined by the one or more pipe bottoms) is formed as a sidewall element (62) of a collector (41, 41) of the system (Figures 9-10).
Regarding claim 14, Armsden et al. discloses a heat transfer system as discussed above, where two pipe bottoms having the through opening and two sealing elements having the through opening are formed (Figure 9-10 and Paragraphs 98, 108, and 112: There are two header tanks, comprising respective pipe bottoms, through openings, and sealing elements), the two pipe bottom are fluidically connected with 
Regarding claim 16, Armsden et al. discloses a heat transfer system as discussed above, where the pipe elements of one column of the system are aligned side by side and parallel to each other (Figures 4-6), and to have a wide side with respect to each other are arranged so that the flow path for the second fluid is directly formed one by one between the pipe elements arranged adjacent to each other (Figures 4-6), respectively.
Regarding claim 17, Armsden et al. discloses a heat transfer system as discussed above, where a multi-disc or a rib (i.e. fins 4) for changing the flow lateral cross section and/or expanding a heat transfer area within the flow path formed inside the first region by the pipe elements arranged adjacent to each other, the multi-disc as an extension part in the height direction c, and the extension part corresponds to the interval F of the pipe elements arranged adjacent to each other (Annotated Figure 9: The “multi-disc” is located with and extends across the interval).
Regarding claim 19, Armsden et al. discloses a method comprising operating the heat transfer system of claim 1 as a coolant-air-heat exchanger within a coolant circulation system (Paragraphs 1, 13, and 18).
Regarding claim 20, Armsden et al. discloses a method as discussed above, where the coolant circulation system is an engine coolant circulation system of a vehicle (Paragraphs 1, 13, and 18).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Armsden et al. (US 2016/0054069), and further in view of Geskes et al. (US 2009/0090486) and Potier (US 5,901,784).
Regarding claims 6 and 8, and as best understood by applicant’s claims, Armsden et al. discloses a heat transfer system as discussed above.  While Armsden et al. discloses the pipe elements as having the first height of the first region (Annotated Figure 9) and an edge radius (Figure 6), Armsden et al. does not teach or disclose the first height of the first region of the pipe elements as greater than a value of two times the edge radius R of the pipe elements.
Geskes et al. (Figures 10A and 10B) teaches a heat transfer system, comprising: at least one pipe element (71’), where a first height (Figures 10A and 10B: A height “h” of the pipe element) of a first region is greater than a value of two times an edge radius R (Figures 10A and 10B: An edge radius as defined by a location in which the height “h” See In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972), where Mraz distinguished between the unwarranted reliance on an enlarged section of a small drawing never intended to show dimensions of anything, and a drawing which is a detailed view that clearly shows relative proportions.
Further, while Armsden et al. discloses a parameter CM which falls between CMmin and CMmax as discussed above, Armsden et al. does not explicitly teach or disclose a maximum value for CM.
Potier teaches a heat transfer system, comprising: pipe elements (12) having a first region (Annotated Figure 3) and a second region (Annotated Figure 3), where the first region defines a first height (T2) and a first width (T1) (Figure 7 and Col. 4, lines 33-59), and where the second region defines a second height (T’2) and a second width (T’1) (Figure 2 and Col. 4, lines 33-59), where a deformation degree “CM” in the second .


    PNG
    media_image2.png
    572
    439
    media_image2.png
    Greyscale


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Armsden et al. (US 2016/0054069), and further in view of Nishikawa et al. (US 2004/0069477) and Potier (US 5,901,784).
Regarding claim 9, and as best understood by applicant’s claims, Armsden et al. discloses a heat transfer system as discussed above.  While Armsden et al. discloses the pipe elements as having a wall thickness, a first height in a first region, and a width in the first region (Figure 4-6), Armsden et al. does not explicitly teach or disclose values for the wall thickness, the first height in a first region, and the width in the first region.

Further, while Armsden et al. discloses first and second regions such that there is a degree of deformation CM of the pipe elements between the first and second regions as discussed above, Armsden et al. does not explicitly teach or disclose values for the second height and the width in the second region.
 (T1) (Figure 7 and Col. 4, lines 33-59), and where the second region defines a second height (T’2) and a second width (T’1) (Figure 2 and Col. 4, lines 33-59), where the first width (i.e. T1) is substantially equal to the second width (i.e. T’1) (Figures 1-3 and Col. 4, lines 33-41), and where a deformation degree “CM” between the first height (i.e. T2) and the second height (i.e. T’2) is in a range between a maximum value CMmax (i.e. T2 is less than T’2) (Figures 2, 3, and 9 and Col. 4, lines 33-59) and a minimum value CMmin (i.e. T2 = T’2) (Figures 7 and 10), and where the deformation degree “CM” affects compressive force (i.e. sealing force) on a sealing element (30) (Col. 4, lines 33-59 and Col. 5, lines 34-48).  Therefore, a deformation degree is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that increased deformation degree results in increased compressive force and sealing element effectivness (Col. 4, lines 33-59 and Col. 5, lines 34-48). Therefore, since the general conditions of the claim, i.e. that a deformation degree is variable, were disclosed in the prior art by Potier, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to configure a pipe element as disclosed by Armsden et al. with a deformation degree as taught by Potier to improve heat transfer system leak resistance by increasing a compressive force between a pipe element and a sealing member.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Armsden et al. (US 2016/0054069), and further in view of Potier (US 5,901,784).
Regarding claim 11, and as best understood by applicant’s claims, Armsden et al. discloses a heat transfer system as discussed above.  While Armsden et al. discloses a maximally expanded region of the molding part in the height direction c (Annotated Figure 9), Armsden et al. does not explicitly teach or disclose a an extension part Z.
Potier teaches a heat transfer system, comprising: pipe elements (12) having a first region (Annotated Figure 3) and a second region (Annotated Figure 3), where the first region defines a first height (T2) and a first width (T1) (Figure 7 and Col. 4, lines 33-59), and where the second region defines a second height (T’2) and a second width (T’1) (Figure 2 and Col. 4, lines 33-59), where the pipe elements have an extension part Z (38) in a maximally expanded region of molding part in a height direction c (Annotated Figure 3), where a dimension of an extension part Z is dependent affects compressive force (i.e. sealing force) on a sealing element (30) (Col. 4, lines 33-59 and Col. 5, lines 34-48).  Therefore, a dimension of the extension part Z is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that increased dimension of the extension part Z results in increased compressive force (Col. 4, lines 33-59 and Col. 5, lines 34-48). Therefore, since the general conditions of the claim, i.e. that a dimension of an extension part Z is variable, were disclosed in the prior art by Potier, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to configure a pipe element as .

Claims 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Armsden et al. (US 2016/0054069).
Regarding claims 15 and 18, and as best understood by applicant’s claims, Armsden et al. discloses a heat transfer system as discussed above.  While Armsden et al. discloses the pipe elements and the multi-disc as made of aluminum (Paragraphs 5 and 83), Armsden et al. does not explicitly teach or disclose the pipe elements and the multi-disc as made of aluminum alloy.
Armsden et al. (Paragraphs 2-12: Background of the invention) teaches a heat transfer system, comprising: pipe elements and a multi-disc (i.e. a fin), where the pipe elements and multi-disc are made of aluminum alloy (Paragraph 5).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to form the pipe elements and multi disc as disclosed by Armsden et al. from aluminum alloy as taught by the Background of the invention of Armsden et al. to improve heat exchanger service life by forming the heat exchanger from materials that are resistant to both wear and corrosion.  Note: It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2005/0085363 discloses a heat exchanger.
WO-2016207177-A1 discloses a heat exchanger.
US 6,296,051 discloses a heat exchanger.
US 2005/0081379 discloses a heat exchanger.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON N THOMPSON whose telephone number is (571)272-6391.  The examiner can normally be reached on Mon - Friday 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/JASON N THOMPSON/Examiner, Art Unit 3763     
/FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763